DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.

REASONS FOR ALLOWANCE
Claims 1-15 and 21-22 are allowed. The following is an examiner’s statement of reasons for allowance.
Regarding independent Claims 12, 14-15, and 21-22, statements for reasons for allowance have been formulated in the Office Actions dated 10/07/2021 and 1/31/2022.
Regarding independent Claim 1, the prior art of record fails to teach staplers having all claimed limitations, particularly including an end effector comprising a first jaw (for illustration, see inventive cartridge jaw 10410 in Para 0148  and Fig. 1 and particularly Figs. 68 and 70) and a second jaw  (for illustration, see inventive anvil jaw 10420 in Para 0148  and particularly 40420 in Figs. 68 and 70), the second jaw having a proximal portion pivotable about a pivot axis with respect to the first jaw, the second (anvil) jaw also including a distal tip connected to the anvil’s proximal portion via a pivot joint embedded (“at least partially internal to”, as recited) into both the proximal portion and the distal tip, the distal tip being rotatable about its longitudinal axis, the longitudinal axis and the pivot axis being perpendicular (“transverse”, as recited).
For illustration purposes, Fig 69A of the examined disclosure shows a distal tip 40200 and the proximal portion 40100 interconnected by an internally embedded pivot joint (“flexible rotatable pin 40300”, Para 0247), a pivot axis (oriented perpendicular to the view plane of Fig. 69A) being perpendicular/transverse to a longitudinal axis of distal tip 40200 (longitudinal axis oriented in the view plane of the Figure, and along the distal tip 40200, thus said axes being mutually perpendicular), the distal tip being rotatable around the longitudinal axis. 
For contrast, although Beardsley may be recognized as including a distal tip and proximal portion (review either interpretation B or E discussed in prior Office Actions, and copied below for convenience), Beardsley’s distal tip is either not rotatable around an internally embedded pivot joint about a longitudinal axis (Re: interpretation B, see Para 0128: “snap-fit, or friction fit”, thus not freely rotatable about the longitudinal axis), or the pivot axis (Re: interpretation E, the pivot axis is perpendicular onto the view plane of Fig 35)  is not transverse/perpendicular to the longitudinal axis (Re: interpretation E, a longitudinal axis about which a distal tip is rotating is parallel to the pivot axis at the location of pivot joint 808, see Fig. 35).

    PNG
    media_image1.png
    871
    1377
    media_image1.png
    Greyscale

Excerpt from the 10/7/21 Office Action)

Since the prior art (e.g. Beardsley) teaches staplers that lack said features, the prior art does not anticipate the claimed subject matter.   Furthermore, although constantly pre-stressed connectors are known to permit reconfiguration of distal tips with respect to proximal portions (e.g. see the toy of AREAWARE whose product description was attached to a prior Office Action) it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-11 and 13 are allowable as depending from independent Claims 12 and 1, which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731